DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 4/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent No. 9,575,078 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the rejection of claims 1, 3 – 6 and 8 – 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 9 – 15 of U.S. Patent No. 9,575,078 B2, has been withdrawn.
Response to Arguments
Applicant’s arguments, filed 4/11/2022, with respect to the rejection of claims 1 – 6, 8 and 10 are rejected under pre-AIA  35 U.S.C. 102(a)/(b)/(e) as being anticipated by Huang et al. (US 2011/0203367 A1; “Huang”), have been fully considered and are persuasive.  This rejection has been withdrawn. 
Applicant’s arguments, filed 4/11/2022, with respect to the rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2011/0203367 A1; “Huang”) in view of Kautzky (US 2007/0092405 A1; “Kautzky”), have been fully considered and are persuasive.  This rejection has been withdrawn. 
The rejection of dependent claim 9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2011/0203367 A1; “Huang”), has been withdrawn.
The objection of claim 8 has been withdrawn.
Allowable Subject Matter
Claims 1 – 6 and 8 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Huang et al. (US 2011/0203367 A1) teach piezoelectric coagulation sensor apparatus and methods for analyzing blood samples utilizing an oscillating working member and evaluating  the vibrations received by a piezoelectric sensor (e.g., Abstract; paragraphs 9, 10, 15, 22 and 79).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a method of testing blood hemostasis comprising:
introducing a blood sample into a fluid processing structure, the fluid processing structure having a passage containing a reagent;
pre-processing at least a portion of the blood sample by passing the portion through the passage;
communicating the pre-processed portion to a sample retention structure portion of the fluid processing structure; and
testing the pre-processed portion to obtain data indicative of at least one hemostasis parameter, wherein testing the pre-processed portion to obtain data indicative of at least one hemostasis parameter comprises exciting the pre-processed portion to a resonant vibration state of the pre-processed portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796